                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DENNIS JEROME WADDELL,

               Plaintiff,
                                                    Case No. 2:20-cv-706
      v.                                            Judge Edmund A. Sargus, Jr.
                                                    Magistrate Judge Kimberly A. Jolson

DAVID GORMLEY, et al.,

               Defendants.


                                   OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on February 12, 2020. (ECF No. 3.) The Magistrate Judge reports that

Plaintiff’s Complaint is frivolous, lacking any recognizable legal claim, and recommends dismissal

of the Complaint. (Id.) Plaintiff timely objected to the Report and Recommendation and attached

two exhibits to his objection. (ECF No. 5.) The Court has reviewed de novo Plaintiff’s objection

and the attached exhibits, and OVERRULES the objection. The Magistrate Judge’s Report and

Recommendation correctly states that Plaintiff’s Complaint does not contain any recognizable

legal claim. Accordingly, the Court ADOPTS the Report and Recommendation, (ECF No. 3), and

DISMISSES Plaintiff’s Complaint. The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

5/24/2021                                    s/Edmund A. Sargus, Jr.
DATE                                         EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                1
